Citation Nr: 1729012	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  03-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include arthritis.

2.  Entitlement to service connection a bilateral hand disability, to include arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative disc disease at L5-S1 with intervertebral disc syndrome, prior to May 27, 2008. 

4.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease at L5-S1 with intervertebral disc syndrome, from May 27, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1998. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an August 2008 rating decision, the RO increased the disability rating for the Veteran's service-connected degenerative disc disease at L5-S1 with intervertebral disc syndrome from 10 percent to 20 percent disabling, effective May 27, 2008. 

However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remains in appellate status for both the period before and after May 27, 2008.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).   As exhibited on the title page, the Board has bifurcated the claim.

Following an October 2011 remand, the issues of entitlement to service connection for a bilateral knee disability and TDIU were granted in rating decisions in April and July 2013.  The Veteran has not expressed dissatisfaction with those awards.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

In November 2004, the Veteran claimed service connection for prostate cancer.  The claim was denied in a March 2006 rating decision.  Thereafter, the Veteran filed an application to reopen this claim in January 2009.  The application to reopen was denied in a September 2009 rating decision and the Veteran filed a notice of disagreement with this denial in October 2009.  

The Veteran was issued a Statement of the Case for this issue in September 2011 and he perfected an appeal with a November 2011 VA Form-9, Substantive Appeal.  That issue is still undergoing development at the RO and is not certified or otherwise before the Board at this time.

The issues of entitlement to an evaluation in excess of 20 percent for lumbar connected degenerative disc disease, after May 27, 2008, and service connection for a bilateral hand disability are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Arthritis of the bilateral ankles was not manifest in service or within one year of discharge and there is no continuing ankle disorder otherwise attributable to disease or injury in service.

2.  Prior to May 27, 2008, the Veteran's lumbar spine disability was manifested by symptoms of pain and limitation of motion.  Forward flexion of the lumbar spine was not limited to 60 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes having a total duration of at least two weeks during any 12 month period were not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Prior to May 27, 2008, the criteria for an increased disability evaluation in excess of 10 percent disabling, for the Veteran's degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016); Diagnostic Code 5295 (effective prior to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist Veteran s in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  

The RO provided the required notice in a letter dated June 2002 that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing service connection, reopening claims that were previously denied, and establishing an increased evaluation.  

For the period prior to May 27, 2008, the Veteran was afforded a VA examination in October 2002 for his lumbar spine disability.  The AOJ assigned a 10 percent evaluation based on the results of the October 2002 VA examination.  The examination report shows that the October 2002 VA examiner reviewed the record, considered the medical history from the Veteran, noted the in-service complaints, and provided an assessment of the Veteran's lumbar spine disability that is consistent with the clinical evidence of record.  

In regard to the Board's October 2011 remand directives to obtain an additional VA examination and opinion regarding the etiology of the Veteran's claimed bilateral ankle disability, VA obtained a VA examination in December 2011 and an opinion in February 2014.  The Board finds that this opinion is adequate for adjudication purposes as it shows the VA examiner reviewed the record, considered the medical history from the Veteran, noted the in-service complaints of ankle injuries, and provided an opinion with rationale.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet App 303 (2007).   

The Board finds that the AOJ as substantially complied with the October 2011 remand directives as to the issue of service connection for a bilateral ankle disability.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  

Service Connection - Bilateral Ankle Disability

Veterans may be paid disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - also known as a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to report observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Analysis

The Veteran contends that he developed a bilateral ankle disability in service.  The Veteran provided a March 2011 statement in support of his claim in which he asserts that he sustained bilateral ankle arthritis in service.  The Board notes that the Veteran was treated for right and left ankle injuries in service.  Additionally, the Veteran was noted to manifest degenerative joint disease of the ankles at the December 2011 VA examination.  Accordingly the Board finds that a current bilateral ankle disability and an in-service injury have been demonstrated as to the claim for a bilateral ankle disability.  The remaining question is whether there is a relationship between the Veteran's in-service injuries and his current bilateral ankle disability.  

The Board also notes that April 1999 and March 2004 VA x-ray results show the Veteran did not manifest arthritis of either ankle.  

VA obtained an additional VA examination in December 2011 and an opinion in February 2014.  The Veteran was noted to have degenerative joint disease of both ankles on examination in December 2011.

The examiner noted that the Veteran had been treated for a left ankle sprain in June 1984 and for right ankle pain in December 1988.  The examiner also noted treatment for left ankle pain in August 1994.  September 1994 imaging of the Veteran's left foot showed no left ankle fracture.  The examiner noted that the Veteran's separation examination in September 1998 is silent as to bilateral ankle pathology.  The examiner opined that the Veteran's bilateral ankle degenerative joint disease was less likely than not caused by his in-service injuries.  The examiner opined that the Veteran's bilateral ankle sprains resolved in service with no evidence of traumatic arthritis on separation or within one year of discharge.  The examiner also noted that current imaging of the Veteran's ankles shows normal, age-related findings that do not correspond to traumatic arthritis.  In the case at hand, the record contains lay and medical evidence of in service injury of the left and right ankles.  However, the evidence also shows that VA imaging in April 1999 and March 2004 of the Veteran's ankles showed no evidence of arthritis.  

At the December 2011 VA examination, the Veteran was noted to manifest degenerative joint disease bilaterally; the Board concludes this evidence demonstrates the onset of arthritis was well after the Veteran's separation from service.  The Board finds the February 2014 VA examiner considered the Veteran's reports of in-service symptomatology and the service treatment and post-service record.  The examiner provided a reasoned medical explanation for her findings on examination and her opinion regarding the etiology of the Veteran's bilateral ankle disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that the Veteran asserts that he has a bilateral ankle disability that was incurred in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a bilateral ankle disability, to include arthritis, and whether it is related to in-service injury or disease, falls outside the realm of common knowledge of a lay person.  

To the extent that there are lay statements asserting that the Veteran has a bilateral ankle disability related to an in-service injury, the Board finds that the Veteran may competently report his observable symptoms and what treating personnel inform him regarding his medical condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this regard, while the Veteran may be able to competently report his symptoms and what treating personnel inform him regarding his medical condition, any opinion regarding whether his claimed bilateral ankle disability is related to his military service requires medical expertise that the claimant has not demonstrated because arthritis can have many causes.  The Board finds that the claimant is not competent to establish that a bilateral ankle disability, to include arthritis, was caused by in-service injury, as this is a complex matter outside the knowledge of lay persons.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

In view of the April 1999 and March 2004 VA imaging showing normal bilateral ankle results and the February 2014 VA opinion, the Board finds that the Veteran's assertions of an in-service onset and ongoing manifestations are outweighed by the contemporaneous evidence of record and the lack of a nexus between his service and his ankle pathology.  Given the record before it, the Board finds that the evidence does not reach the level of equipoise.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  Accordingly, the Board concludes that a bilateral ankle disability, to include arthritis, was not manifest during service and that such disability is unrelated to the Veteran's service.  A preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

Increased Rating - Lumbar Spine, Prior to May 27, 2008

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  
Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43   (2011) (quoting 38 C.F.R. § 4.40). 

With any form of arthritis, painful motion is an important factor of disability.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59  indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Diagnostic codes 5235 to 5243 are set out under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine is as follows: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:   

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees. 

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1).

Analysis

The Veteran filed his claim for an increased evaluation for a lumbar spine disability in March 2002.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine currently are evaluated under 38  C.F.R. §  4.71a, DCs 5235 through 5243.  

If the revised criteria (effective from September 26, 2003) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000).  

Prior to the revision, the Veteran's lumbar spine disability was evaluated under DC 5295.  Under DC 5295 (lumbosacral strain), a 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating was warranted for characteristic pain on motion.

With respect to the rating criteria in effect prior to September 26, 2003, Diagnostic Code 5292 provided that: moderate limitation of motion of the lumbar spine warrants a 20 percent rating.  Severe limitation of motion of the lumbar spine warrants a 40 percent rating.  Slight limitation of motion warranted a 10 percent rating.

Specific to the Veteran's current evaluation, the Board notes his degenerative disc disease of the lumbar spine has been rated under Diagnostic Code ("DC") 5243, for evaluation of intervertebral disc syndrome based on incapacitating episodes.  

The 10 percent rating for the service-connected lumbar strain with degenerative disc disease was assigned by a February 2003 rating decision due to painful motion but without muscle spasm or moderated limitation of motion.  The rating was assigned under then Diagnostic Code 5295.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However, a review of the Veteran's medical history does not reveal any periods of physician prescribed bed rest. The Board will also consider the Veteran's disability under Diagnostic Codes 5237 as the Veteran was diagnosed with a lumbar spine strain at the October 2002 VA examination.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

After considering the evidence of record, under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an increased rating in excess of 10 percent, for his degenerative disc disease of the lumbar spine prior to May 27, 2008.  The evidence most closely approximates a disability rating of 10 percent disabling for the degenerative disc disease of his lumbar spine for the period prior to May 27, 2008.  

The Board first considers the IVDS rating criteria under DC 5243.  As noted above, there is no probative (competent and credible) lay or medical evidence of incapacitating episodes.  None of the VA examinations, VA treatment records, or private treatment records reports or indicates prescribed bedrest for the Veteran's lumbar spine disability.  

A lumbar spine disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is not shown or approximated prior to May 27, 2008.  Accordingly, an evaluation in excess of 10 percent under Diagnostic Code 5243 is not warranted.

The Veteran was afforded VA examination in October 2002, the VA examiner reported the Veteran performed forward flexion from 0 to 95 degrees, and extension was from 0 to 25 degrees.  The examiner noted tenderness to palpation on the L5-S1 junction.  Side bending was to 15 degrees bilaterally and rotation was to 20 degrees bilaterally.   

VA and private medical records prior to May 27, 2008 do not show the Veteran experience limitation of his lumbar spine that met or approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Thus a higher rating under the current provisions is not indicated.

While the Veteran was noted to have a lumbar spine strain, the lay and medical evidence of record does not indicate muscle spasm on extreme forward bending.  Accordingly, an evaluation in excess of 10 percent under Diagnostic Code 5295 is not warranted. There was characteristic pain on motion leading to the assignment of the 10 percent rating.

As the Veteran demonstrated an almost full range of motion on examination in October 2002 and there is no evidence of more severe lumbar spine manifestations in VA and private treatment records thereafter, the Board finds that the Veteran did not manifest a "moderate" limitation of motion and an evaluation in excess of 10 percent under Diagnostic Code 5292 is not warranted prior to May 27, 2008.  His limitation of motion of the lumbar spine prior to May 27, 2008 is most accurately described as slight, as shown at the October 2002 VA examination.  

The competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from the symptoms of his lumbar spine disabilities.  While there was pain on motion and tenderness and pain on palpation, the evidence does not show severe muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as contemplated by a higher evaluation under the General Rating Formula for Diseases and Injuries of the Spine. 

The Board finds that there is no basis for the assignment of any higher ratings, for the lumbar spine disability, based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45.  The Board has considered the Veteran's reported impairment of function, such as back pain, and has considered additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination, the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for higher ratings.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  

The Board also notes, as discussed above, that there is no evidence that the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine has resulted in disability comparable to ankylosis at any time during the appeal period discussed herein, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine inappropriate.

During the appellate period, the Veteran's lumbar disability was not manifested by flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (DC 5237), or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (DC 5243).  Additionally, degenerative disc disease was not identified during the period prior to May 27, 2008, (DC 5003).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, DCs 5003, 5237, 5243 (2016).  After careful review of the record, including private treatment and VA treatment records, the Board finds that the evidence of record does not support assigning an evaluation in excess of 10 percent for the lumbar spine disability for the period prior to May 27, 2008.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his lumbar and cervical spines, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).


ORDER

Service connection for a bilateral ankle disability, to include arthritis, is denied.

Prior to May 27, 2008, an evaluation in excess of 10 percent for lumbar spine disability is denied.


REMAND

Increased Rating - Lumbar Spine

The Veteran's representative asserted in their May 2017 appellate brief that the Veteran's most recent VA examination in December 2012 for his lumbar spine disability was too remote to be adequate for adjudication purposes; the Board agrees.  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Service Connection - Bilateral Hands

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the instructions of the October 2011 Board Remand have not been substantially complied with in regard to the claim for service connection for a bilateral hand disability.  The Board notes that VA obtained an opinion in December 2012.  The VA examiner offered no rationale in support of the opinion.  The VA examiner also appears to have disregarded pertinent clinical evidence, including treatment for left wrist tendonitis in service in September and October 1997, and a finding of mild subluxation of the first metacarpophalangeal joint on VA imaging in April 1999.  The Board finds this opinion is inadequate for adjudication purposes and an additional opinion is warranted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Barr v. Nicholson, 21 Vet App 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

2.  Schedule the Veteran for an examination to determine the severity of his lumbar spine disability.  

With regard to evaluation of the joints, to the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  

The examiner should also provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.

3.  Obtain a VA opinion on the etiology of the Veteran's bilateral hand disability - the examiner should review the claims file and discuss the Veteran's lay statements regarding an onset of bilateral hand pain in service.  If additional examination is needed, it should be scheduled in accordance with applicable procedures.

The examiner is also directed to address the treatment for left wrist tendonitis in service in September and October 1997, and a finding of mild subluxation of the first metacarpophalangeal joint on VA imaging in April 1999.

The examiner should provide an opinion on whether it is at least as likely as not that a right or left hand disability, including arthritis, was manifest in service or, in the case of arthritis, within one year of separation from service, or is otherwise attributable to disease or injury in service.

4.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


